Citation Nr: 1019947	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-38 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 rating decision in which the RO, inter 
alia, denied the Veteran's claim for service connection for 
PTSD.  In January 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in October 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in December 2006.  

In July 2008, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  

In October 2008, the Board remanded the Veteran's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claim, as 
reflected in a March 2010 supplemental SOC (SSOC), and 
returned the matter on appeal to the Board for further 
consideration.

Also, the Board notes that, while the RO originally 
characterized the psychiatric claim as one for service 
connection for PTSD, the record reflects other psychiatric 
diagnoses.  Given that, and because the RO has actually 
considered the various other diagnoses in adjudicating the 
claim, consistent with Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Board has recharacterized this claim as reflected 
on the title page.

FINDINGS OF FACT

1.  All notification and development actions needed to 
adjudicate the claim on appeal fairly have been accomplished.  

2.  While the Veteran has been diagnosed with service-related 
PTSD, she did not engage in combat with the enemy, and 
credible evidence does not corroborate the occurrence of any 
alleged in-service stressor.

3.  The Veteran has received various acquired psychiatric 
diagnoses post service; however, no acquired psychiatric 
disorder was first diagnosed until many years after service, 
and the only medical opinion to address the question of 
whether there exists a relationship between a current 
acquired psychiatric disorder and service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence must she must submit, what information and evidence 
VA would obtain, and what the evidence must show to 
substantiate the claim.  The letter indicated that a form 
requesting specific information regarding PTSD claims for 
personal assault was enclosed (although an actual copy of the 
enclosed form is not of record).  The December 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the April 2005 letter.

The Board also notes that, in September 2006, December 2006, 
and January 2009 post-rating letters, the RO provided the 
Veteran with general notice pertaining to VA's assignment of 
disability ratings and effective dates (in the event service 
connection is granted).  However, after issuance of these 
letters, and opportunity for the Veteran to respond, the 
October 2006 SOC and March 2010 SSOC reflect readjudication 
of the claim.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of service 
treatment and personnel records, VA treatment records, the 
report of an October 2006 medical examination, and a January 
2010 addendum report relating to that medical examination.  
Also of record and considered in connection with the appeal 
are various statements provided by the Veteran, her husband, 
and the Veteran's representative, on her behalf.  The Board 
finds that no additional RO action to further develop the 
record in connection with this claim is warranted.

In this case, the January 2010 addendum report was produced 
pursuant to the Board's October 2008 remand instructions, and 
the Board finds that such report substantially complies with 
those instructions.  The October 2006 VA examiner performed 
the requested review, answered the appropriate questions, and 
offered a thorough and detailed opinion consistent with the 
competent evidence of record.  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
"more than substantially complied with the Board's remand 
order").  The specifics of the January 2010 report will be 
discussed later in this opinion.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

First addressing the matter of PTSD, the Board notes that the 
Veteran has been diagnosed with service-related PTSD, as 
reflected, for example, in VA treatment records dated between 
December 2004 and March 2006.  However, as explained in more 
detail, below, this diagnosis has been called into question 
because at this claim must nonetheless fail because another 
essential criterion for establishing service connection for 
PTSD-credible evidence that any claimed in-service 
stressor(s) actually occurred-has not been met.

If the alleged stressor is not combat related, then the 
veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates her 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

In her written statements, the Veteran has asserted that her 
claimed PTSD is the result of experiencing in-service sexual 
assault..  The Veteran has not alleged, and the evidence does 
not suggest, that she engaged in combat with the enemy or 
that her alleged stressor was combat related.  As such, she 
cannot establish the occurrence of a stressor on the basis of 
her assertions, alone; rather, credible evidence 
corroborating the occurrence his claimed in-service stressor 
is required.

In cases involving allegations of sexual assault, it is not 
unusual for there to be an absence of service records 
documenting the events of which the veteran alleges.  See, 
e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 
C.F.R. § 3.304(f)(3) reflects a recognition that service 
records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 17, Developing Claims for Service Connection 
for PTSD Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

In this case, service personnel and treatment records do not 
reflect any mental health problems or behavior changes such 
as deterioration in work performance, substance abuse, or 
significant economic or social behavior changes during the 
Veteran's period of service from June 1987 to June 1991.

Service treatment records show that on May 20, 1988, the 
Veteran was treated for complaints of right lower quadrant 
pain with vaginal bleeding.  These records indicate that she 
had been prescribed birth control pills a week before, and 
had been told at that time that she might have bleeding 
similar to her period in amount.  These records also indicate 
that the Veteran reporting having had no intercourse since 
taking a pregnancy test, and previously having had 
intercourse two to three weeks before the test.  The Veteran 
was diagnosed as having abdominal pain of unknown etiology.  

A May 23, 1988 service personnel record indicates that the 
Veteran's sergeant requested on her behalf, but was denied,  
permission to move off post.  The record indicates that basis 
for  the Veteran's request was that her duty assignment as a 
psychiatric technician caused her to work closely with 
psychiatric patients and patients detoxed from drugs and 
alcohol; by living in the barracks she came into daily 
contact with ex-patients who constantly approached her during 
off-duty time for counseling, and this placed an added burden 
on her already stressful job. 

The Veteran was diagnosed as having a vaginal wart in late 
September 1988; the report of a surgical tissue examination, 
also dated in September 1988, indicates a diagnosis of 
changes consistent with condyloma acuminatum.  

Service treatment records also indicate numerous other 
instances of medical treatment, including those in July 1987, 
February 1988, April 1988, July 1988,  February 1989, April 
1989, May 1989, August 1989, December 1989, February 1990, 
April 1990, May 1990, and December 1990.  Such treatment 
related to complaints of headaches, foot and orthopedic 
problems, and other, various medical problems.

The Veteran's first report of experiencing in-service sexual 
trauma was made to a VA medical provider in January 2003.  
From December 2004 to March 2006, the Veteran attended 
psychotherapy sessions at a VA Medical Center, and was 
diagnosed as having PTSD secondary to military sexual trauma.  
During a December 2004 session, the Veteran reported the she 
had experienced two incidents of completed sexual assault 
while she was in the military.  She reported that the 
incidents occurred in 1989 and 1990, approximately, and that, 
in both instances, the perpetrator was a fellow soldier and 
co-worker.  She also reported that, after the first assault, 
she broke off an engagement to be married, and that, as a 
result of the second assault, she contracted a sexually 
transmitted disease (STD).  The Veteran's statements at this 
time indicted that she did not report either assault or 
receive any subsequent counseling or treatment.  She 
furthermore reported that her alcohol use increased while she 
was in the military, but denied receiving any disciplinary 
action while in the military.  It was noted that the Veteran 
became tearful while reporting the incidents of completed 
sexual assaults.  

In a statement received by VA in June 2005, the Veteran 
indicated that she was sexually assaulted while on active 
duty and that, as a result, she contracted herpes.  The 
statement indicates that the date of the incident was 
approximately June 1989, but that she had requested military 
medical records to confirm the date of the treatment for her 
STD.  She also indicated that, after the incident, she 
requested to be released from the military due to personal 
reasons, and that she suffered from depression and anxiety, 
but did not seek treatment in service.  She furthermore 
indicated that, after the incident, she took a home pregnancy 
test, increased her alcohol use, and withdrew from her 
friends.  

The report of an October 2006 VA examination indicates 
statements by the Veteran that she had been sexually 
assaulted in service, and that she had never told anyone, 
including her husband.  The Veteran reported that she was 
raped by a fellow soldier and co-worker, whom she named.  She 
stated that, in approximately 1989, she, her assailant, and 
three others were socializing together, were intoxicated, and 
ended up at the assailant's house, and that once the others 
left, her assailant raped her.  She stated that she did not 
report the event or seek medical attention because she felt 
very ashamed and blamed herself, in part, for what had 
happened, but that she contracted an STD from the rape.  She 
also stated that, until she met with her VA therapist, she 
had never told anyone about this and still had not informed 
her husband about the incident.  She also reported that she 
was sexually assaulted by a different soldier in 1990, but 
that he only aggressively tried to persuade her to have 
sexual relations, and did not rape her.  The pertinent 
diagnosis indicated in the examination report is PTSD 
secondary to military sexual assault.  It was noted that the 
Veteran presented a trauma and symptoms consistent with PTSD.

During the July 2008 Board hearing, the Veteran testified 
that she did not report either instance of assault while in 
service because she was scared and ashamed, felt guilty and 
responsible, and did not think anybody would help her.  She 
also testified that, approximately six months to a year after 
the first assault, she asked to be removed from the military. 

In December 2006, the Veteran's husband submitted a letter 
indicating that, since he met his wife in 1994, the "most 
noticeable difference in [their] marriage [was] [his wife's] 
lack of sexual interest," which had "caused a great deal of 
strain on [their] marriage," and that she suffered from 
depression, anxiety, and constant fear.  He also stated that 
his wife continually thought that she was not a good person, 
and worried about being attacked again.  

In a second, August 2008 statement, the Veteran's husband 
indicated that he had been married to the Veteran for 12 
years, that the Veteran still had, almost on a nightly basis, 
nightmares to the point that the husband would have to wake 
her up and tell her to stop screaming, and that she 
constantly screamed, made noise and cried in her sleep from 
nightmares.  The Veteran's husband also stated that, years 
before, he had asked his wife why she always had nightmares, 
and the Veteran told him of her in-service assault.  
Additionally, the Veteran's husband stated that, further into 
their marriage, he noticed that the Veteran did not like to 
be in crowded places, had a difficult time being close with 
people, and had difficulties with intimacy and trust.

A February 2009 statement from the Veteran indicates her 
report that, after going out with friends, her assailant 
forcefully raped her at his home, and that several days later 
she was seen by an obstetrician/gynecologist and diagnosed 
with genital herpes.  She also stated that the record 
confirming the diagnosis of her STD would put an approximate 
date on the rape, which she could not remember.  She 
furthermore stated that her numerous visits to the emergency 
room in service were proof of continued physical and mental 
suffering after the rape, and that she had not been able to 
establish emotional attachment since the rape.

In January 2010, the examiner who conducted the October 2006 
VA examination of the Veteran reviewed the claims folder, 
including service treatment records, for the purpose of 
providing an opinion as to whether the record established 
that the Veteran's claimed in-service personal assaults 
occurred, including whether the record established behavior 
changes in the Veteran after the alleged assaults.  After 
reviewing the record, the VA examiner stated that, regarding 
the dates of the alleged assaults, there had been some 
inconsistencies in the Veteran's reports.  The examiner also 
noted the Veteran's statements that, following the assaults, 
she frequently visited the emergency room, and that, based on 
the claims file, the Veteran visited the emergency room 
approximately nine times between 1988 and 1989, with four of 
the visits having to do with complains of headaches.  The 
examiner noted that, however, beginning in 1987, the Veteran 
frequently sought medical attention for headaches, recurrent 
yeast infections, ENT problems, foot pain, and other 
problems, and that the records suggested that her headache 
problems were longstanding in nature.  The VA examiner also 
noted the September 1988 diagnosis of vaginal warts and that, 
based on most of the Veteran's reports, her first sexual 
assault occurred in 1989, so that such diagnosis would have 
predated the attacks.  The examiner furthermore stated that 
the claims file did not indicate disciplinary actions or 
anything else that would suggest behavioral changes after the 
alleged assaults and that, as such, there was no objective 
evidence that would suggest behavioral changes after the time 
of the alleged assaults.  

The VA examiner stated that, during the time of the October 
2006 VA examination, the Veteran reported a trauma and 
symptoms consistent with PTSD, and that, based on her self-
reports only, the Veteran would meet diagnostic criteria for 
PTSD of a mild/moderate severity.  However, the examiner 
stated that the claims file did not provide objective 
evidence that would support that the alleged assaults 
occurred.  The examiner also stated that, while the Veteran's 
reports had generally been consistent over time, there had 
been some inconsistencies in the reported dates of the 
assault and when she contracted the STD, noting the September 
1988 diagnosis of an STD, her reports of her assault date 
being in 1989, and that, during one evaluation, she indicated 
that her STD was contracted after the second assault, while 
she informed the VA examiner in October 2006 that she had 
thwarted the second attack.  The examiner noted that, while 
the Veteran had stated that after the assault she frequently 
went to the emergency room, and that there were a number of 
medical visits after the time of the alleged assaults, the 
pattern of visits did not differ significantly from that 
prior to the time of the alleged assaults, nor did the 
complaints differ, as the majority of complaints both before 
and after the alleged assault dates were largely the same and 
often related to headaches.  The examiner also noted that 
there were no indications in the records of significant 
behavioral changes occurring after the time of the alleged 
assaults.

The VA examiner opined that a diagnosis of PTSD could be made 
on the basia based on the Veteran's self-report of symptoms 
and events only, and that a diagnosis of PTSD could not 
conclusively be made based on objective information found in 
the Veteran's claims file.  The examiner concluded that, as 
there was nothing in the claims file that would provide 
objective evidence in support of the Veteran's claim, she 
would most accurately meet diagnostic criteria for anxiety 
disorder, not otherwise specified, unrelated to military 
service.  

Considering the above-cited evidence in light of the 
governing legal authority, the Board finds that the credible 
evidence does not support the occurrence of the Veteran's 
alleged in-service personal assault.

The Veteran has consistently reported experiencing two 
instances of assault during her period of service.  However, 
as noted by the Januatry VA examiner in January 2010, her 
given dates and accounts of such alleged in-service assaults 
have not been consistent, and at times have been 
contradictory.  In December 2004, the Veteran reported that 
her in-service assaults occurred in 1989 and 1990, 
approximately.  She also reported that, following the first 
assault, she broke off an engagement to be married, and 
contracted an STD as a result of the second assault.  
However, in October 2006, the Veteran reported that she 
contracted her STD from the first sexual assault in 1989, but 
that the second assault in 1990 did not result in rape.  
Also, in her February 2009 statement, the Veteran stated that 
her rape occurred several days prior to the diagnosis of her 
STD, and that the date of the diagnosis of her STD in-service 
would put an approximate date on the rape, which she could 
not remember; service treatment records indicate that the 
Veteran was diagnosed as having an STD (condyloma acuminatum) 
at the end of September 1988. 

Likewise, the statements of the Veteran's husband have not 
been consistent with each other, or with the Veteran's own 
statements.  The Veteran's husband's December 2006 statement 
indicates that the "most noticeable difference in [their] 
marriage [was] [his wife's] lack of sexual interest," and 
stated that she suffered from depression, anxiety, and 
constant fear.  However, in August 2008, the Veteran's 
husband stated that that he had been married to the Veteran 
for 12 years, that the Veteran had, almost on a nightly 
basis, nightmares that involved screaming and crying in her 
sleep.  The Veteran's husband's description of such severe 
problems of the Veteran as having screaming nightmares on a 
near constant basis is not consistent with the much less 
severe problems described in his December 2006 statement.  
Moreover, the Veteran's husband's statement in August 2008 
indicates that, years before, he had asked his wife why she 
always had such nightmares, that the Veteran responded by 
telling him of her in-service assault, and that, further into 
their marriage, he noticed that she had problems with crowded 
places, being close with people, intimacy and trust.  This 
statement is not consistent with the Veteran's statements 
made as late as her October 2006 VA examination, which 
indicate that she had still not informed her husband about 
her alleged in-service assaults.

The Board has considered the Veteran's assertions that, 
approximately six months to a year after her first claimed 
assault, she asked to be removed from the military, and that 
her numerous visits to the emergency room in service were 
proof of continued physical and mental suffering after her 
rape.  However, the assertion that she asked to be removed 
from the military following her assault is not corroborated 
by her service personnel records, which indicate no such 
request.  The Board notes that, on May 23, 1988, the 
Veteran's sergeant requested on her behalf permission to move 
off-post, due to that fact that her duty assignment as a 
psychiatric technician brought her into contact with 
patients.  The Board also notes that, three days prior to 
this, the Veteran reported having had no intercourse since a 
negative pregnancy test, and previously having had 
intercourse two to three weeks before the test.   However, 
the record does not reflect, and the Veteran has not 
contended, that this May 23, 1988, request was made in 
response to any sexual assault.  In this regard, the Board 
notes that such request was made almost four months prior to 
the September 1988 diagnosis of her STD, and that the Veteran 
has stated that such diagnosis took place only several days 
after her rape.

Also, the Veteran's argument that the numerous visits to the 
emergency room during her service were proof of continued 
physical and mental suffering after the rape is not 
persuasive.  As noted by the VA examiner in January 2010, the 
Veteran frequently sought medical treatment between 1988 and 
1989, often related to complaints of headaches, but that even 
prior to this time, she frequently sought medical attention 
for headaches and numerous other health problems.  In this 
regard, the Board notes the VA examiner's conclusion that the 
pattern of visits and nature of complaints prior to and 
following the dates of the Veteran's claimed assaults did not 
differ significantly.

Furthermore, the only competent opinion to address the 
question of whether there is credible evidence to establish 
that the Veteran's in-service stressor actually occurred 
weighs against the claim.  As indicated, among other things, 
the January 2010 VA examiner noted that the claims file did 
not indicate disciplinary actions or any other objective 
evidence that suggested behavioral changes after the time of 
the alleged assaults; that a diagnosis of PTSD could be made 
based on the Veteran's self-report of symptoms and events 
only, but that there was nothing in the claims file that 
provided objective evidence in support of her claim; and that 
the Veteran would more accurately meet diagnostic criteria 
for anxiety disorder, not otherwise specified, unrelated to 
military service, than those for PTSD.  

As credible evidence does not support the occurrence of the 
claimed in-service stressor-an essential criterion for 
establishing service connection for PTSD-the Veteran cannot 
meet the requirements of 38 C.F.R. § 3.304(f).  Hence, 
discussion of the remaining criteria for service connection 
for PTSD set forth in the governing regulation is 
unnecessary.

As a final note, the Board points out that, consistent with 
Clemons, it has considered the Veteran's other psychiatric 
diagnoses of record.   However, again, neither service 
personnel or treatment records, nor any other evidence of 
record, establishes that any mental health problems began in 
service, or until many years after service.  Furthermore, the 
only competent medical etiology opinion of record regarding a 
psychiatric disorder other than PTSD is that of the VA 
examiner in January 2010, which was that the Veteran most 
accurately met the diagnostic criteria for anxiety disorder, 
not otherwise specified, unrelated to military service.  

For all the foregoing reasons, the Board finds that the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


